Citation Nr: 1726806	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The appellant served on active duty training from August 1983 to December 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in December 2015 and was remanded to afford the appellant an opportunity to attend a Board hearing. In November 2016, the appellant testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The appellant did not have active duty service during a period of war as recognized by VA.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service department records show that the appellant enlisted in the New Jersey Army National Guard, and then served on active duty training with the U.S. Army from August 1983 to December 1983.  The appellant asserts entitlement to nonservice-connected pension because he believes he was discharged from service as a result of a pre-service splenectomy, a medical condition he claims should have precluded entrance to the Army in the first place.

Nonservice-connected disability pension benefits may be provided to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. § 1521(a).  A veteran meets such service requirements if such veteran served in the active military, naval, or air service under one of the following conditions: (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (IADT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). Active duty means full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  Active duty for training means full-time duty in the Armed Forces performed by Reserves for training purposes or, in the case of members of the Army National Guard of any state, full-time duty under section 316, 502, 504, or 505 of Title 32.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

VA recognizes several periods of war. Among them are the following:  August 5, 1964 through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The appellant is not service-connected for any disability arising from his period of service. Assuming that under the circumstances of this case the appellant's active duty training otherwise qualifies as active duty, he meets the 90 day requirement (having served for a total of 96 days).  However, the Veteran does not have the requisite active duty service during a period of war.  Specifically, the Veteran's 96 day period of service in 1983 - whether considered active duty or active duty training - took place subsequent to the Vietnam War era (August 5, 1964, through May 7, 1975), and prior to the Gulf War era (in effect since August 2, 1990). Id.

In order for the appellant to meet the basic service requirements for nonservice-connected pension benefits, the evidence must establish that he served during a period of war.  The facts clearly show that he did not serve on active duty during a period of war.  As such, eligibility for nonservice-connected pension benefits is denied as a matter of law because the appellant does not have any wartime active duty service. Sabonis v. Brown, Vet. App. 426, 429-30 (1994) (The plain language of a statute controls unless it leads to an absurd result).  
				
      Duties to Notify and Assist
		
VA is required to notify and assist the Veteran in developing a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  These provisions are not applicable where the law, and not the underlying facts or development of the facts, are dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


